Prospectus Supplement Filed Pursuant to Rule 424(b)(3) Registration No. 333-190798 Common Stock 26,499,996 Shares of Common Stock Underlying Secured Convertible Promissory Notes and Warrants PROSPECTUS SUPPLEMENT NO. 2 DATED NOVEMBER 13, 2013 (To Prospectus Dated September 27, 2013) This Prospectus Supplement No. 2 supplements information contained in, and should be read in conjunction with, that certain Prospectus, dated September 27, 2013, as amended and supplemented from time to time, of Adamis Pharmaceuticals Corporation, relating to the offer and sale from time to time by the selling stockholders named therein of up to 26,499,996 shares of our common stock (as amended and supplemented from time to time, the “Prospectus”).This Prospectus Supplement No. 2 is not complete without, and may not be delivered or used except in connection with, the original Prospectus, including all amendments and supplements thereto. This Prospectus Supplement No. 2 includes the attached Quarterly Report on Form 10-Q for the quarter ended September 30, 2013, as filed by the Company with the Securities and Exchange Commission on November 13, 2013. We may further amend or supplement the Prospectus from time to time by filing additional amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make an investment decision. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities or determined if this Prospectus Supplement No. 1 (or the Prospectus, including any supplements or amendments thereto) is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 2 is November 13, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11455 El Camino Real, Suite 310, San Diego, CA 92130 (Address of principal executive offices, including zip code) (858) 997-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.0001 per share, as ofNovember 4, 2013, was 104,876,409. ADAMIS PHARMACEUTICALS, INC. CONTENTS OF QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure of Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 2 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 ASSETS (Unaudited) March 31, 2013 CURRENT ASSETS Cash $ $
